Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Claims 5-10 are pending. Applicants’ preliminary amendment filed on 3/20/2020 is acknowledged.

2.  Applicant’s IDS, filed 3/20/2020, is acknowledged and has been considered. 

Claim Rejections - 35 USC § 112
3.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

(a) The recitation of the phrase “in monomeric and in aggregated form and/or immunoglobulin fragments” in base claim 5 (and hence the dependent claims) renders the claims indefinite because is unclear which of the recited elements are part of the aqueous solution. See MPEP § 2173.05(d).

In other words it is not clear from reading the and/or phrase whether applicant means to apply monomer + aggregates, 
apply fragments,
apply monomer + fragments or 
apply monomer + aggregate + fragments. 

Note that for prior art purposes, the examiner has construed the claim to include all of the various possible options, However, clarification of the meaning of the phrase is required. 

(b) The recitation of the phrase whereby the immunoglobulin depleted of immunoglobulin aggregates and immunoglobulin fragments is recovered form the flow-through at lines 7-8 of in base claim 5 (and hence the dependent claims) renders the claims indefinite because is unclear as to how the immunoglobulin, aggregates and fragments can be recovered from the flow-through of the AEX when the prior phrase as noted in (a) above can be construed to include only the immunoglobulin in monomeric form and immunoglobulin fragments in the aqueous solution which is applied to the AEX. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
5.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

6. Claims 5, 7-8 and 10 are rejected under 35 U.S.C. 102(b) as being anticipated by Wan et al. (US 6,177,548 B1, IDS Ref), as is evidenced by Kottwitz et al. (US 2017/0121376).

With respect to claim 5, Wan teaches methods for removing aggregates from monoclonal antibody using anion exchange chromatography (abstract) using Sepharose Fast Flow (FF) (column 2, lines 45-50). The column was equilibrated with a buffer at pH 8.2 (column 2, lines 51-52) and also using a pH of 8.03 (example 2), both of which values intersect applicants’ claimed range of “from pH 8.0 to pH 8.5”. 

Wan is considered to teach that the immunoglobulin depleted of aggregates is recovered from the flow-through and an immunoglobulin in monomeric form is obtained because Wan teaches the passed through antibody fraction was collected as soon as the absorbance on the UV detector starts to increase (column 2, line 57; Table I) and further teaches that the aggregates bind to the ion exchange which can be an anion exchange matrix (claims1-2). 

Note that per the examiner’s claim construction above, the examiner has construed the phrase immunoglobulin in monomeric and in aggregated form and/or immunoglobulin fragments” to allow for the aggregated from of the monomer without immunoglobulin fragments. As Wan teaches that the monomeric form was separated from aggregates, the limitation is accordingly considered met. 

Claim 7 is included because Wan teaches as noted above using Sepharose Fast Flow (FF), which as evidenced by Kottwitz at ¶218 is a strong anion exchange chromatography material.

Claims 8 and 10 are included because Wan also teaches using a preceding step of protein A chromatography (example 1). 

The reference teachings anticipate the claimed invention.


Claim Rejections - 35 USC § 103

7. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained even though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8. Claims 5-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wan et al. (US 6,177,548 B1, IDS Ref), in view of Hua Zhou (US 2007/0167612 A1, IDS Ref) and Bonnerjea et al. (WO 2004/076485A1, IDS Ref), as is evidenced by Kottwitz et al. (US 2017/0121376).

With respect to claim 5, Wan teaches methods for removing aggregates from monoclonal antibody using anion exchange chromatography (abstract) using Sepharose Fast Flow (FF) (column 2, lines 45-50). The column was equilibrated with a buffer at pH 8.2 (column 2, lines 51-52) and also using a pH of 8.03 (example 2), both of which values intersect applicants’ claimed range of “from pH 8.0 to pH 8.5”. 

Wan is considered to teach that the immunoglobulin depleted of aggregates is recovered from the flow-through and an immunoglobulin in monomeric form is obtained because Wan teaches the passed through antibody fraction was collected as soon as the absorbance on the UV detector starts to increase (column 2, line 57; Table I) and further teaches that the aggregates bind to the ion exchange which can be an anion exchange matrix (claims1-2). 

With respect to claim 7, Wan teaches as noted above using Sepharose Fast Flow (FF), which as evidenced by Kottwitz at ¶218 is a strong anion exchange chromatography material.

With respect to claims 8 and 10, Wan also teaches using a preceding step of protein A chromatography (example 1). 

Differences with claimed invention

The prior art reference differs from the claimed invention in the recitation that the immunoglobulin is depleted of “immunoglobulin aggregates and immunoglobulin fragments” from the flow-through of the AEX. Wang as noted supra only teaches depletion of aggregates.

The prior art reference differs from the claimed invention in the recitation that the anion exchange chromatography material is a membrane anion exchange chromatography material as recited in claims 6 and 9. 

Hua Zho teaches methods for target molecule purification that employ chromatography- based polishing steps including passing the target protein containing mixture through an anion exchanger (abstract). Hua Zhou teaches that the polishing steps may be useful for removing product related contaminants such as aggregates (¶15). 

Hua Zho further teaches that Sartobind Q membrane provides a faster flow rate, higher capacity and overall faster polishing step over Q Sepharose Fast Flow Chromatography resin (¶29). 

Bonnerjea also teaches a method for removing leaked protein A from antibody by means of protein A affinity chromatography followed by an anion exchanger mounted on an agarose matrix such as Sepharose Fast Flow (FF) (p. 20, section 2.2), which as evidenced by Kottwitz at ¶218 is a strong anion exchange chromatography material. 

Bonnerjea further teaches that the purifying antibody via an anion exchange is non-binding or flow-through mode (p. 13, line 20; p. 20, lines 7-8). 

Bonnerjea further teaches that the pH of the equilibration and loading buffer, which are identical, is preferably in the range of pH 7.9 to pH 8.4. In one run, Bonnerjea teaches that a pH of 8.00 was used (p. 20, line 4; table 3, run number 1) which is a value falling within the claimed range of "pH 8.0 to pH 8.5".

Bonnerjea further teaches that it is expected that the non-binding method is applicable to anion exchange membrane absorbers such as Mustang Q, intercept Q and Sartobind Q (p. 28, lines 14-17).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a membrane anion exchange chromatography material such as Sartobind Q, for the Sepharose Fast Flow in a method of removing aggregates from an antibody mixture using anion exchange as taught by Wan. One of skill in the art would be strongly motivated to do so because Hua Zho teaches that such membrane anion exchange chromatography materials offer a number of advantages such as faster flow rate and higher capacity, and Bonnerjea further teaches that the AEX conducted in flow-through mode is applicable to AEX membrane absorbers. Substituting a known element for another , to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

Note that while Wang does not specifically teach that the immunoglobulin is depleted of both aggregates and immunoglobulin fragments from the flow-through, discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 

In the instant case, Wan as noted supra teaches the claimed method of applying an aqueous buffer solution that includes an immunoglobulin where the pH has been adjusted to within the range cited by applicants and applied to an AEX so as to recover the immunoglobulin depleted of aggregates in the flow-through. Wan further teaches that the method is for removing aggregates and other impurities form the biological sample (claim 1). Accordingly and in absence of evidence to the contrary, one of ordinary skill in the art would consider that by following the same method claimed by Wan, a biological composition which also includes antibody fragments would be removed according to the antibody purification scheme or at least that such removal would have been optimization well within the ordinary skill of the ordinary artisan.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Double Patenting
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10. Claims 5-10 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-3 of US Patent No: 9,631,008.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘008 claim the same method of purifying an immunoglobulin in monomeric form by applying an aqueous, buffered solution that includes an immunoglobulin in monomeric and aggregated form and immunoglobulin fragments to an anion exchange chromatography (see claims 1-3 or the ‘008).
The ’008 further claims that the anion exchange chromatography material is a strong AEX material (AEX), is a membrane anion exchange chromatography material (claim 1) and that the method includes a prior Protein A chromatography step or HCIC chromatography step.
Note that the ‘008 recites a pH value of pH 8.5 and is considered a species of the currently claimed range of from pH 8.0 to pH 8.5 for the aqueous buffer solution, and as species it anticipate the instant claims (see MPEP § 804 II.B.1). 

11.  No claim is allowed.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 1, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644